629 N.W.2d 98 (2001)
Susan M. ZACHMAN, Maryland Lucky R. Rosenbloom, Victor L.M. Gomez, Gregory J. Edeen, Jeffrey E. Karlson, Diana V. Bratlie, Brian J. LeClair and Gregory J. Ravenhorst, individually and on behalf of all citizens and voting residents of Minnesota similarly situated, Petitioners,
v.
Mary KIFFMEYER, Secretary of State of Minnesota, and Doug Gruber, Wright County Auditor, individually and on behalf of all Minnesota county chief election officers, Respondents.
No. C0-01-160.
Supreme Court of Minnesota.
July 12, 2001.
ORDER
On March 2, 2001, petitioners' motion for the appointment of a special redistricting panel to hear and decide challenges to the validity of state legislative and congressional districts based on the 2000 Census was granted. The appointment of the panel was stayed until further order of the Chief Justice. Upon review of the duties and responsibilities to be undertaken by the panel, it is now determined that the appointment of a five-judge panel is necessary and appropriate. The concern remains, however:
While the need to have state legislative and congressional district lines drawn in time for the 2002 election cycle imposes undeniable time constraints on this process, it is important that the primacy of the legislative role in the redistricting process be honored and that the judiciary not be drawn prematurely into that process.
Order of Chief Justice, No. C0-01-160 (Mar. 2, 2001).
NOW, THEREFORE, IT IS HEREBY ORDERED that the following judges are appointed to hear and decide all matters, including all pretrial and trial motions, in connection with the panel's ultimate disposition of the above-entitled action:
Hon. Edward Toussaint, Jr., presiding judge
Hon. Thomas J. Kalitowski
Hon. Gary J. Pagliaccetti
Hon. Heidi S. Schellhas
Hon. Renee L. Worke
See Minn.Stat. § 2.724, subd. 1 (2000).
IT IS FURTHER ORDERED that the special redistricting panel shall release a redistricting plan that satisfies constitutional and statutory requirements only in the event a legislative redistricting plan is not enacted in a timely manner. See White v. Weiser, 412 U.S. 783, 794-95, 93 S.Ct. 2348, 37 L.Ed.2d 335 (1973) ("[R]eapportionment is primarily a matter for legislative consideration and determination * * *."); Minn.Stat. § 204B.14, subd. 3(c)(2000) (requiring precinct boundaries to be reestablished within 60 days of redistricting, or at least 19 weeks before state primary election, whichever occurs first).
BY THE CHIEF JUSTICE:
   Kathleen A. Blatz
   Chief Justice